708 N.W.2d 391 (2006)
474 Mich. 1018
MEIJER, INC., Petitioner-Appellant, Cross-Appellee,
v.
CITY OF MIDLAND, Respondent-Appellee, Cross-Appellant.
Docket Nos. 128899 & (53), COA No. 252660.
Supreme Court of Michigan.
January 27, 2006.
On order of the Court, the application for leave to appeal the March 24, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.